[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE MOTION TO DISMISS
The plaintiffs bring this constitutional claim of inverse condemnation against the City of Waterbury, challenging its CT Page 477 actions respecting a change of road grade. The plaintiffs claim that the city's actions deny them access to their real property, formerly used for off street parking.
The defendant moves to dismiss for three reasons claiming failure to cite a necessary party pursuant to Section 7-465 and untimeliness of appeal under Connecticut General Statutes Section 8-8 and Section 1931 of the Waterbury Charter. These reasons are all insufficient because the plaintiffs' action is constitutional in nature and not an administrative appeal. The plaintiffs do not ask for review of an administrative decision of the defendant, City; but claim an unconstitutional taking by action of the defendant.
The defendant's motion to dismiss is denied.
McWEENY, J.